Citation Nr: 1209874	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had a period of service in the United States Army and additional periods of service in the Mississippi Army National Guard.   

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2007 decision promulgated by the Department of Veterans Affairs (VA) Regional Office (RO), in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has submitted a claim for nonservice-connected VA pension benefits.  Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. §§ 3.3 (2011).  A veteran will meet the necessary service requirements if he or she served on active military, naval, or air service under one of the following conditions: 

(1)  for 90 days or more during a period of war; 
(2)  during a period of war and was discharged or released from service for a service-connected disability; (3)  for a period of 90 consecutive days or more and such period began or ended during a period of war; or 
(4)  for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 

38 U.S.C.A. § 1521(j) (West 2010); 38 C.F.R. § 3.3(a) (2011). 

A "veteran" is an individual who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a) (2011).  In turn, "active duty" is defined as service in the Armed Forces.  38 C.F.R. § 3.6(a), (b) (2011).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a), (b) (2011).  Periods of war includes the Vietnam era, which is the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period, or the period beginning August 5, 1964, and ending on May 7, 1975, for all other veterans.  38 U.S.C.A. § 101(29) (West 2002); 38 C.F.R. § 3.2(f) (2011). 

In this case, the appellant has submitted a DD Form 214 that shows active service from September 30, 1962, to October 5, 1962.  A National Guard Form NGB 22, also proffered by the appellant, indicates that the appellant had service in the United States Army Reserves from December 9, 1964, to March 22, 1965.  The appellant, through his representative, has claimed that while he had over seventeen years in the Army National Guard (state undetermined), he also performed active duty service that would qualify him for a nonservice-connected pension.  He specifically stated, in the notice of disagreement, that he served at Fort Sheridan Army Post from March 12, 1962, to September 12, 1962.  Unfortunately, the claims folder does not contain the appellant's service file nor does it contain any type of electronic print out showing all of the appellant's dates of service.  In other words, the reviewable evidence neither confirms nor refutes the appellant's assertions.  Because there is a lack of information contained in the claims folder concerning the appellant's active duty service, and since such service (or lack thereof) directly effects whether benefits may be awarded to the appellant, the Board finds that the claim must be returned to the RO/AMC so that all of the appellant's service records may be obtained and included in the claims folder for review.  

That is, the claims folder does not contain specific information for the Board to make a determination as to whether the appellant meets the criteria for basic legal entitlement to nonservice-connected pension benefits.  The service department records and information possibly contained in the Personnel Information Exchange System (PIES) has not been obtained, and as such, it is impossible to determine whether the service department records establish if and when the appellant was serving on active duty, active duty for training, inactive duty training, or merely in the National guard.  Hence, the claim must be remanded so that the necessary records are obtained and included in the claims folder for review by the VA.  

Thus, the action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO/AMC of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested below, the RO/AMC should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Accordingly, the case is REMANDED for the following actions: 

1.  The RO/AMC must review the entire claims folder and ensure that all notification and development necessary to comply with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159 (2011) are fully complied with and satisfied as to the issue on appeal.  The claims folder must include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue on appeal. 

2.  The RO/AMC should contact the appellant and ask that he provide additional details with respect to his military service.  The appellant should be asked to provide the following information: 

a.  Starting in January 1962, and continuing through December 1980, what branch of military service was the appellant enlisted therein?  (Army, Army Reserves, Army National Guard, Navy, Navy Reserves, Air Force, Air Force Reserves, Air Force National Guard, Coast Guard, Coast Guard Reserves, Marine Corps, Marine Corps Reserves, Other.)  The appellant should be also asked what state or states Army National Guard units he was attached thereto.  

b.  The appellant should inform the RO/AMC where he enlisted at and where he performed his basic training. 

c.  The appellant should be asked to provide a copy of all DD 214s and any other service records that he might have in his possession for all of his periods of service.  

d.  The appellant should be asked to provide the names of the duty stations, i.e., military bases, posts, and air stations, along with units, where he was stationed at or attached thereto from 1962 to 1980.  

All information obtained from the appellant should be included in the claims folder for review.  The appellant should be informed that his assistance in supplying this information is paramount and that his failure to provide the needed information could adversely affect his claim before the VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993). 

3.  The RO/AMC should contact the National Personnel Records Center (NPRC) and/or the National Archives and Records Administration (NARA), and the respect state (Mississippi and/or Alabama) Adjutant General's Office, and request confirmation of all of the appellant's periods of military service.  A copy of the appellant's complete personnel file should be obtained along with a copy of any DD 214 that may have been issued for the period extending from January 1962 to December 1980.  Additionally, the RO/AMC should request from NPRC and NARA, along with the appropriate Adjutant General's Office, all of the appellant's outpatient treatment records for all periods of service.  NPRC and NARA should be informed that none of the appellant's service medical treatment records have been obtained and provided to the VA.  

If any of the requested records were "retired" and placed into long-term storage under the control of either the NPRC or the National Archives or an appropriate state agency, the AMC/RO should request from the appropriate agency that those records be activated, copies made, and sent to the AMC/RO.  If such records are unavailable, the AMC/RO should certify the reason for such unavailability.  If such records have been destroyed, this should also be noted in the record. 

All information obtained should be included in the claims folder for review. 

4.  If NPRC, NARA, and the appropriate Adjutant General's Office inform the RO/AMC that it does not have a record of the appellant's enlistments, the RO/AMC should then contact the Defense Finance and Accounting Service (DFAS), and request any information it may have on the appellant for the period extending from January 1962 to December 1980.  

DFAS should be asked to confirm and provide the following information. 

a.  The appellant's periods of active duty service, including the exact service dates. 

b.  The specific dates - not retirement points - for all of the appellant's periods of active and inactive duty for training. 

c.  The dates in which the appellant was paid for inactive duty for training service.  Copies of the appellant's Leave and Earning Statements should be obtained and included in the claims folder for review. 

d.  If the appellant performed inactive duty for training and did not receive compensation for that training, the organization should note that also.  If the appellant did not receive compensation for his training, but did perform said training, the dates of that training should be noted, if that information is indicated in the records kept by DFAS. 

All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder. 

5.  Once the above development has occurred, the RO/AMC should contact the appellant and his accredited representative and inform them as to what information has been obtained from NPRC, NARA, the appropriate Adjutant General's Office, and DFAS.  If the requested documents and information has not been obtained from these agencies, the appellant should be informed so that he will have the opportunity to obtain/provide the information.  Also the RO/AMC should inform the appellant that VA will proceed to decide his appeal without these records unless he is able to submit them.  The RO/AMC should allow an appropriate period of time within which to respond. 

6.  The AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); see also Stegall v. West, 11 Vet. App. 268 (1998). 

7.  Thereafter, the AMC/RO should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


